Citation Nr: 0622727	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for major depressive 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975 and also has service in the Reserves.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

During his hearing before the undersigned in October 2005, 
the veteran submitted evidence for consideration without 
waiving review by the agency of original jurisdiction.  A 
review of the file reveals that this evidence consists of 
duplicate copies of service medical records which were 
previously considered by the RO, and thus a remand to have 
the RO consider this evidence is not necessary.  See, 
38 C.F.R. § 20.1304 (2005).

The issues of entitlement to service connection for a left 
shoulder disorder, entitlement to service connection for a 
left ankle disorder and entitlement to service connection for 
major depressive disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since a final December 2001 RO 
decision, which denied service connection for a left shoulder 
disorder, includes evidence which relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.  

2.  Evidence received since a final December 2001 RO decision 
which denied service connection for PTSD does not include 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, is either cumulative or redundant, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a left shoulder disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim before 
proceeding to the merits of the appeal.

A Left Shoulder Injury

The RO denied service connection for a left shoulder disorder 
in December 2001, finding that there was no record of a 
current left shoulder injury.  The veteran did not disagree 
with that decision after he was notified that same month, and 
the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  In 
August 2003, he attempted to reopen his claim, and this 
appeal ensued.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the December 2001 rating decision.  Specifically, a VA 
X-ray report dated in September 2003 found that the veteran 
had a left shoulder abnormality diagnosed as a large os 
acromiale.  This evidence demonstrates the existence of a 
current left shoulder disorder, which was not previously of 
record, and which is one of the criterion for the 
establishment of service connection.  Thus the evidence is 
new and material.  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. § 5108.  

As the Board is granting the claim as to whether new and 
material evidence has been received to reopen the claim for 
service connection there is no need to discuss compliance 
with VA duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp.  
2005); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

PTSD 

The RO denied service connection for PTSD in December 2001, 
finding that there was no record of a current diagnosis of 
PTSD.  The veteran did not disagree with that decision after 
he was notified that same month, and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).  In August 2003, he 
attempted to reopen his claim, and this appeal ensued.  


In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has not been 
received since the December 2001 rating decision.  The 
evidence submitted includes copies of service medical 
records, private treatment records dated from the 1990's, VA 
treatment records dated from 2003 to 2005, a September 2004 
statement from the veteran's wife, a December 2004 statement 
from an associate of the veteran, an internet article on 
PTSD, and testimony before the undersigned in October 2005.  
The service records are duplicates and were previously 
considered, thus they are not new.  The private records, 
while new, are not material because they do not relate to 
treatment for PTSD.  The VA treatment records are new; 
however, they are not material as they do not provide any 
findings of PTSD.  The statement from the veteran's wife, who 
is a nurse, is new; however, while it discusses the veteran's 
nervous complaints and symptoms, it does not specifically 
indicate that the veteran has a diagnosis of PTSD.  The 
statement from the veteran's associate is new; however, it is 
cumulative and duplicative because it describes the veteran's 
nervous symptoms, which were previously considered, and it 
relates a belief by a lay person that the veteran has PTSD.  
The Internet article is new, but it is not material because 
it merely discusses the disorder of PTSD in general, and does 
not provide a diagnosis of PTSD for the veteran.  The hearing 
testimony is duplicative because it merely reiterates the 
veteran's contentions regarding PTSD, which were previously 
of record.  None of the evidence added to the record since 
the previous denial of service connection for PTSD provides a 
diagnosis of PTSD for the veteran.  As new and material 
evidence has not been received, the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2003 letter describing the evidence needed 
to support the veteran's claim for PTSD was timely mailed 
well before the March 2004 rating decision denying the claim, 
and met the requirements noted above.  In addition, the 
letter explained the basis for the previous denial of service 
connection for PTSD (lack of a diagnosis of the disorder), 
and explained what would constitute new and material 
evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp.  2005); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, since the degree of disability and effective date 
of the disability are part of a claim for service connection, 
VA has a duty to notify claimants of the evidence needed to 
prove those parts of the claim.  This veteran was not harmed 
by not receiving this information because the claim was not 
reopened, rendering moot the issues relating to rating 
criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining treatment records at a VA facility which included 
evaluation reports, and private records, and scheduling a 
hearing before a Veterans Law Judge of the Board.  The 
veteran has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a left shoulder disorder is reopened.  
To that extent, the appeal is granted.  

As new and material evidence has not been received, the claim 
for service connection for PTSD is not reopened.  


REMAND

The service records show that in September 1973, the veteran 
complained of pain in the shoulder, and it was noted that he 
had been treated at a hospital after being involved in an 
accident.  The service records show that in August 1974 the 
veteran complained of swelling of the left ankle, and 
reported that he had injured it some time prior.  Anti-
inflammatory medication was prescribed.  In his August 1973 
claim, the veteran indicated that he had been treated at 
Irwin Army Hospital at Fort Riley Kansas in April 1973 for 
his left shoulder and for his left ankle after being in a 
vehicular accident.  It does not appear that the RO has 
attempted to secure records from Irwin Army Hospital.  

The veteran's service medical records are negative for any 
reference to a psychiatric disorder, including depression.  
Thereafter, depression is not shown on reserve examination 
reports or in the record until 2003, when he was seen by VA, 
and a history of feeling depressed was noted in September 
2003.  In November 2003, major depressive disorder was 
diagnosed on VA evaluation.  VA treatment records show 
similar findings into 2005.  

In September 2004, the RO received a letter from the 
veteran's wife, who is a nurse.  She reported that she had 
lived with the veteran for 30 years.  It was her opinion that 
he was misdiagnosed by VA and that he has bipolar disorder.  
She related this to injury sustained by the veteran in an 
accident in service.  

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Contact the veteran and request that 
he identify any treatment received for 
the disorders on appeal since January 
2005.  Obtain any records identified.

2.  Obtain legible copies of the 
veteran's service hospital records 
concerning admission at the Irwin Army 
Hospital, at Fort Riley in 1973 (which he 
reported occurred in April 1973).  If no 
service hospitalization records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact and whether further efforts to 
obtain the records would be futile.  

3.  Obtain any records relating to the 
veteran's claimed accident involving a 
military vehicle (e.g., accident reports, 
Military Police records, etc.), which he 
states occurred during a field operation 
in 1973.  The veteran reports he was 
injured then and that there was one 
fatality.  If no records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact and 
whether further efforts to obtain the 
records would be futile.  

4.  Schedule the veteran for a VA 
examination to determine the current 
diagnoses of any left shoulder or left 
ankle disability and whether the 
diagnosed disability is related to 
service.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  For each diagnosis 
involving a current left shoulder or left 
ankle disability, the examiner should 
indicate whether the diagnosed disability 
it is as least as likely as not (a 50 
percent chance or greater) related to 
service or any incident therein.  A 
complete rationale for the opinions 
expressed should be provided.  

5.  Schedule the veteran for a VA 
examination to determine the current 
psychiatric diagnosis or diagnoses and 
whether any diagnosis is related to 
service.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
indicate whether the veteran currently 
has a psychiatric disorder, and, if so, 
for each current diagnosis the examiner 
should render an opinion with complete 
rationale as to whether it is as least as 
likely as not (a 50 percent chance or 
greater) that the diagnosed psychiatric 
disorder is related to service or any 
incident therein.  

6.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC and afforded the 
appropriate opportunity to respond.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


